DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/13/2021.
Applicant’s amendments filed 10/13/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claim 1.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 was filed after the mailing date of the Non-Final Office action on 07/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0357886 to Shi et al. (hereinafter Shi) in view of Paul et al. (US 2018/0366542, hereinafter Paul).
With respect to Claim 1, Shi discloses a field-effect transistor (FET) (Shi, Figs. 11, 14, 21-22, ¶0004-¶0011, ¶0024-¶0027, ¶0059, ¶0069-¶0101, ¶0106-¶0111) comprising:
       a semiconductor layer (114) (Shi, Figs. 11, 14, 21-22, ¶0059, ¶0069, ¶0080, ¶0098) comprising a semiconductor material (e.g., SOI transistor comprising a silicon material on a buried oxide (BOX));
       a gate (124) (Shi, Figs. 11, 14, 21-22, ¶0069, ¶0080, ¶0086, ¶0098) disposed above the semiconductor layer (114), the gate comprising:

     the central gate region disposed along a first longitudinal axis (e.g., a vertical axis through a midline of the gate 124) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) and having a first end (e.g., an upper end) and a second end (e.g., a lower end) opposite the first end, the central gate region having a first length (e.g., a length in the horizontal direction extending through the middle portion of the T-shape or L-shaped gate) along a second longitudinal axis (e.g., a horizontal axis through a midline of the gate 124) orthogonal to the first longitudinal axis; and
       an edge gate region (e.g., end portion of the T-shape gate or L-shaped gate) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) overlying an end region of the semiconductor layer (114) to form an edge conduction channel in the end region of the semiconductor layer,
     the edge gate region disposed in a direction of the second longitudinal axis orthogonal to the first longitudinal axis, and disposed adjacent to the first end (e.g., the upper end) of the central gate region, the edge gate region having a second length (e.g., a length in the horizontal direction extending through the upper edges of the T-shape or L-shaped gate) longer than the first length;
       a source region (120) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) of a first polarity (e.g., N-type) within the semiconductor layer (114) and disposed on a first side (e.g., left side) of the central conduction channel along a third longitudinal axis (e.g., a horizontal axis through the source/drain regions 120/122) orthogonal to the first longitudinal axis;
       a drain region (122) of the first polarity within the semiconductor layer (114) and disposed on a second side (e.g., the right side) of the central conduction channel 
       an implant (e.g., P+ implant 111) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) of a second polarity (e.g., P-type) opposite the first polarity and disposed along a fourth longitudinal axis (e.g., a horizontal axis extending through the upper edge of the gate) parallel to the second longitudinal axis, and underlying (Shi, Figs. 11, 14, 22, ¶0098) at least a portion of the edge gate region.
Further, Shi does not specifically disclose a central transistor defined by the central gate region disposed over the semiconductor layer, the central transistor having a first threshold voltage; an edge transistor defined by the edge gate region disposed over the semiconductor layer, the edge transistor having a second threshold voltage.
However, Paul teaches forming FET transistors on SOI substrate (Paul, Figs. 2A-3, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0043) having a low leakage, wherein the FET transistors are interpreted as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages which are increased by changing a work function of the gate structure overlying the edge transistors; and the work function of the gate structure is increased by forming a hybrid polysilicon/metallic  gate structure, co-doping the gate structure with N-type and P-type dopants, or doping insulator under the gate structure, e.g., the edge transistors (Paul, Figs. 2A-3, ¶0027) comprise the gate structure including P+ implant within portions of the polysilicon gate structure overlying the edge transistors to increase the threshold of the edge transistors to a level that is equal to or exceed the threshold of the central transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FET of Shi by forming a FET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages as taught by Paul to have the FET comprising a central transistor defined by the central gate region disposed over the semiconductor layer, the central transistor having a first threshold voltage; an edge transistor defined by the edge gate region disposed over the semiconductor layer, the edge transistor having a second threshold voltage in order to provide an 
Regarding Claim 2, Shi in view of Paul discloses the FET of claim 1. Further, Shi discloses the FET, wherein the gate further comprises: a second edge gate region (e.g., a lower edge of the T-shape or L-shaped gate 124) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) overlying a second end region of the semiconductor layer (114) to form a second edge conduction channel in the second end region of the semiconductor layer, the second edge gate region disposed along a fifth longitudinal axis (e.g., a horizontal axis extending through the lower edge of the gate) orthogonal to the first longitudinal axis (e.g., the vertical axis), and disposed adjacent to the second end (e.g., the lower end) of the central gate region, the second edge gate region having a third length (e.g., a length in the horizontal direction extending through the lower edges of the T-shape or L-shaped gate) longer than the first length.
Regarding Claim 3, Shi in view of Paul discloses the FET of claim 2. Further, Shi discloses the FET, wherein the third length (e.g., a length in the horizontal direction extending through the lower edges of the T-shape or L-shaped gate) (Shi, Figs. 11, 14, 22, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) of the second edge gate region is equal to the second length (e.g., a length in the horizontal direction extending through the upper edges of the T-shape or L-shaped gate) of the edge gate region.
Regarding Claim 4, Shi in view of Paul discloses the FET of claim 1. Further, Shi discloses the FET, wherein the edge gate region comprises at least one void area (e.g., a hole 134 through the gate edges to reduce parasitic capacitance associated with the gate 124) (Shi, Fig. 22, ¶0098-¶0099) to control capacitance between the edge gate region and the edge conduction channel.
Regarding Claim 5, Shi in view of Paul discloses the FET of claim 1. Further, Shi discloses the FET, wherein 
Regarding Claim 6, Shi in view of Paul discloses the FET of claim 2. Further, Shi discloses the FET, wherein the implant (111) comprises: a central implant region (e.g., 111a, adjacent to the central region of the upper edge gate) (Shi, Figs. 11, 14, ¶0069, ¶0080, ¶0086-¶0087) disposed along the fourth longitudinal axis (e.g., a horizontal axis extending through the upper edge of the gate) and having a first end disposed at a first end of the fourth longitudinal axis and a second end disposed at a second end of the fourth longitudinal axis opposite the first end; Page 3 of 17Application Serial No.: 16/857,703 Reply to Restriction Requirement mailed April 29, 2021 an edge implant region (e.g., 111a, a portion of the implant region under the upper edge gate) underlying at least the portion of the edge gate region, the edge implant region disposed along a sixth longitudinal axis (e.g., a horizontal axis extending through the upper edge of the gate) parallel to the second longitudinal axis; and a second edge implant region underlying at least a portion of the second edge gate region (e.g., the lower edge gate), the second edge implant region disposed along a seventh longitudinal axis (e.g., a horizontal axis extending through the lower edge of the gate) parallel to the sixth longitudinal axis.
Regarding Claim 9, Shi in view of Paul discloses the FET of claim 1. Further, Shi does not specifically disclose that the second threshold voltage is equal to or greater than the first threshold voltage. However, Paul teaches forming FET transistors on SOI substrate (Paul, Figs. 2A-3, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0043) having a low leakage, wherein the edge transistors (Paul, Figs. 2A-3, ¶0027) comprise the gate structure including P+ implant within portions of the polysilicon gate structure overlying the edge transistors to increase the threshold of the edge transistors to a level that is equal to or exceed the threshold of the central transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul by forming a FET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages as taught by Paul to have the FET, wherein the second threshold voltage is equal to or greater than the first threshold voltage in order to provide an improved MOSFET device having a low leakage current (Paul, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0030, ¶0043).
Regarding Claim 10, Shi in view of Paul discloses the FET of claim 1. Further, Shi does not specifically disclose that the second threshold voltage is at least 300 millivolts (mV) higher than the first tE) is increased by at least 0.3 V (300 millivolts) (Paul, Figs. 2A-3, ¶0063).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul by forming a FET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages as taught by Paul to have the FET, wherein the second threshold voltage is at least 300 millivolts (mV) higher than the first threshold voltage in order to provide an improved MOSFET device having a low leakage current (Paul, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0030, ¶0043).
Regarding Claim 11, Shi in view of Paul discloses the FET of claim 1. Further, Shi does not specifically disclose that a ratio of the second threshold voltage to the first threshold voltage is at least 1.5. However, Paul teaches forming FET transistors on SOI substrate (Paul, Figs. 2A-3, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0043) having a low leakage, wherein the edge transistors (Paul, Figs. 2A-3, ¶0027) comprise the gate structure including P+ implant within portions of the polysilicon gate structure overlying the edge transistors to increase the threshold of the edge transistors to a level that is equal to or exceed the threshold of the central transistor, and the edge threshold (VtE) is increased by at least 0.3 V (300 millivolts) (Paul, Figs. 2A-3, ¶0063) or having an increase of more than 0.7 V (700 millivolts) so that the current leakage of the edge transistors is reduced by at least a factor of 10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul by forming a FET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages, and optimizing the workfunction of the edge transistors as taught by Paul to have the FET, wherein a ratio of the second threshold voltage to the first 
Regarding Claims 12 and 13, Shi in view of Paul discloses the FET of claim 1. Further, Shi does not specifically disclose that a work function of the edge gate region is greater than or equal to a work function of the central gate region (as claimed in claim 12); wherein a ratio of current leakage of the edge transistor to current leakage of the central transistor is at least 5.0 (as claimed in claim 13). However, Paul teaches forming FET transistors on SOI substrate (Paul, Figs. 2A-3, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0043) having a low leakage, wherein the threshold voltages of the edge transistors are increased by changing a work function of the gate structure overlying the edge transistors; specifically, the gate structures of the edge transistors (Paul, Figs. 2A-3, ¶0027) comprise P+ implant within portions of the polysilicon gate structure overlying the edge transistors to increase the work function and the threshold of the edge transistors to a level that is equal to or exceed the threshold of the central transistor, and the work function and the edge threshold (VtE) are increased by at least 0.3 V (300 millivolts) (Paul, Figs. 2A-3, ¶0063) or having an increase of more than 0.7 V (700 millivolts) so that the current leakage of the edge transistors is reduced by at least a factor of 10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul by forming a FET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages, and optimizing the workfunction of the edge transistors as taught by Paul to have the FET, wherein a work function of the edge gate region is greater than or equal to a work function of the central gate region (as claimed in claim 12); wherein a ratio of current leakage of the edge transistor to current leakage of the central transistor is at least 5.0 (as claimed in claim 13) in order to provide an improved MOSFET device having a low leakage current (Paul, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0030, ¶0043).
Regarding Claim 18, Shi in view of Paul discloses the FET of claim 1. Further, Shi discloses the FET integrated into a device (Shi, Figs. 11, 14, 22, ¶0106) selected from the group consisting of: a cellular phone; a smart phone; a tablet.
Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0357886 to Shi in view of Paul (US 2018/0366542) as applied to claim 1, and further in view of Hogyoku (US 2003/0025159).
Regarding Claim 7, Shi in view of Paul discloses the FET of claim 1. Further, Shi discloses the FET, wherein: the semiconductor layer (114) (Shi, Figs. 11, 14, 22, ¶0004, ¶0069, ¶0080, ¶0086-¶0087, ¶0098-¶0099) further comprises a semiconductor body (e.g., to provide a conductive channel); and the implant (111) comprises a body connection implant (118) electrically coupled to the source region (120) and the semiconductor body, but does not specifically disclose a semiconductor body below the source region and the drain region. However, Hogyoku teaches forming a transistor on a SOI substrate (Hogyoku, Figs. 3(a)-3(b), ¶0002, ¶0016-¶0030, ¶0123-¶0140), wherein the SOI MOSFET has a body (22) that is tied to a source region (34) so as to improve current drivability, specifically, the source region (34) and the drain region (35) have a thickness that is smaller than a thickness of the body (22) so that the body (22) is formed below the source region (24) and the drain region (35), and the body contact region (301) having a high P-type impurity is coupled to the source region (34), the structure suppresses the reduction of the carrier field effect mobility that improved the current drivability of the SOI MOSFET.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul by forming a SOI MOSFET transistor comprising the source and the drain regions having a thickness that is smaller than a thickness of the body as taught by Hogyoku to have the FET, wherein he semiconductor layer further comprises a semiconductor body below the source region and the drain region in order to provide an improved SOI MOSFET device with suppressed reduction of the carrier field effect mobility to improve the current drivability of the SOI MOSFET (Hogyoku, ¶0002, ¶0016, ¶0039, ¶0123-¶0125, ¶0136-¶0140).
Regarding Claim 8, Shi in view of Paul and Hogyoku discloses the FET of claim 7. Further, Shi discloses the FET, further comprising: a substrate (e.g., SOI substrate) (Shi, Figs. 11, 14, 22, ¶0012-¶0013, ¶0061, ¶0080, ¶0086, ¶0098-¶0099); and a buried oxide (BOX) layer (e.g., a buried oxide of the SOI substrate) disposed on the substrate; the semiconductor body (114) disposed on the BOX layer.
Regarding Claim 16, Shi in view of Paul and Hogyoku discloses the FET of claim 7. Further, Shi discloses the FET, wherein: the source region (120) (Shi, Figs. 11, 14, 22, ¶0004-¶0005, ¶0069, ¶0080, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul/Hogyoku by forming a pFET transistor as three parallel transistors comprising a central conduction channel transistor having a first threshold voltage and two edges transistors having increased second threshold voltages as taught by Paul to have the FET, wherein the semiconductor body comprises an N-well; the source region comprises a P-type source region; the drain region comprises a P-type drain region; the central conduction channel comprises an N-type central conduction channel; the edge conduction channel comprises an N-type edge conduction channel; and the implant comprises an N-type material in order to provide an improved MOSFET device having a low leakage current (Paul, ¶0002-¶0006, ¶0010-¶0012, ¶0027-¶0030, ¶0043).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0357886 to Shi in view of Paul (US 2018/0366542) as applied to claim 1, and further in view of Beyer et al. (US Patent No. 5,729,039, hereinafter Beyer).
Regarding Claims 14 and 15, Shi in view of Paul discloses the FET of claim 1. Further, Shi does not specifically disclose that the second length of the edge gate region is at least 0.1 micrometers (m) longer than the first length of the central gate region (as claimed in claim 14); wherein a ratio of the second length of the edge gate region to the first length of the central gate region is at least 1.02 (as claimed in claim 15). However, Beyer teaches forming SOI transistor (Beyer, Fig. 7, Col. 1, lines 9-11; lines 53-67; Col. 2, lines 1-13; Col. 3, lines 1-14) having the edge gate region  (e.g., gate extension 110 m), and the first gate length (e.g., along axis 2D-2D) is less than 0.5 micrometers (m) so that the second length (e.g., along axis 1D-1D) is at least 0.5 micrometers (m) longer than the first length of the central gate region (e.g., along axis 2D-2D), and a ratio of the second length to the first length (1/0.5=2) is greater than 1.02.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FET of Shi/Paul by optimizing the length of the gate extension region for the body contact extending through the gate as taught by Beyer to have the FET, wherein the second length of the edge gate region is at least 0.1 micrometers (m) longer than the first length of the central gate region (as claimed in claim 14); wherein a ratio of the second length of the edge gate region to the first length of the central gate region is at least 1.02 (as claimed in claim 15) in order to provide an improved SOI  transistor having reduced space and with cured floating body problem of the SOI transistors (Beyer, Col. 1, lines 9-11; lines 53-67; Col. 2, lines 1-13).
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention “["g]ate 124" in Figure 11 of Shi does not extend beyond the "implant" active regions. Thus, as shown in Figure 11 of Shi, no portion of the "gate 124" extends beyond and outside of the "implant regions" 111, 113, 114. The "gate 124" is not shown overlying an "edge region" of a "semiconductor layer" elsewhere in Shi.” (page 16 of Applicant’s Remarks), it is noted that the features upon which applicant relies (i.e., gate extends beyond and outside of the implant regions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, claim 1 recites “an edge gate region overlying an end region of the semiconductor layer” without specifying “an end region of the semiconductor layer”, as an edge, a border, a boundary, or a line where the semiconductor layer (including the implant regions) ends. However, the prior art by Shi (Figs. 11, 14, and 21-22) shows that the semiconductor layer (114) has an end region that includes an interface between the Shi does not disclose, teach, or suggest all features in independent claim 1” are not persuasive for the above reasons, and the rejection of clam 1 is maintained.
Regarding dependent claims 2-16 and 18 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891